FILED
                            NOT FOR PUBLICATION                             JAN 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NATHANIEL R. ROUSE,                              No. 07-15855

               Petitioner - Appellant,           D.C. No. 4:04-cv-01030-SBA

  v.
                                                 MEMORANDUM *
T. GOUGHNOUR,

               Respondent - Appellee.



                   Appeal from the United States District Court
                      for the Northern District of California
                  Saundra B. Armstrong, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       California state prisoner Nathaniel R. Rouse appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We dismiss.

       Rouse contends that he was denied parole in violation of his plea agreement,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
and that the Governor’s decision to deny him parole was not supported by “some

evidence” and therefore violated his due process rights. After briefing was

completed in this case, this court held that a certificate of appealability (“COA”) is

required to challenge the denial of parole. See Hayward v. Marshall, 603 F.3d
546, 554-55 (9th Cir. 2010) (en banc). Now the Supreme Court has held that the

only federal right at issue in the parole context is procedural, and the only proper

inquiry is what process the inmate received, not whether the state court decided the

case correctly. See Swarthout v. Cooke, 131 S. Ct. 859, 863 (2011). Because

Rouse raises no procedural challenges regarding his parole hearing, and jurists of

reason would not find it debatable whether the petition states any valid claim of the

denial of a constitutional right, a COA cannot issue, and we dismiss the appeal for

lack of jurisdiction. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,

478 (2000).

      DISMISS.




                                           2                                    07-15855